DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim1, 3-14 and 16-20 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Yeh (US 2018/0182704 A1) discloses a wireless transmission module (figures 1A and 3), comprising: a substrate (10), a magnetic shield layer structure (13) located on the substrate, a coil (15) located on the magnetic shield layer structure, wherein a plurality of chips (11b) and a passive component (11a) separated from each other are embedded inside the substrate, and wherein the coil is electrically connected to the chips, a first line layer (19) disposed on an upper surface of the substrate, a plurality of first through holes (10p) extending through the upper surface and the lower surface of the substrate, wherein the first through holes are filled with a conductive material, a plurality of second through holes (17 in figure 1A, or 37a-37b in figure 3) extending through an upper surface and a lower surface of the magnetic shield laver structure, wherein the second through holes are filled with the conductive material, wherein the coil is interconnected with the chips through the second through holes, the first line layer, the first through holes (paragraphs [0020]-[0028], and [0045]-[0048]). However, Yeh fails to disclose the wireless transmission module above further comprising a second line laver disposed on a lower surface of the substrate, and a plurality of blind holes disposed between the second line layer and the chips, and the blind holes are filled with the conductive material, wherein the coil is interconnected with the chips through the second through holes, the first line layer, the first through holes, the blind holes, and the second line layer.
Regarding independent claim 10, Yeh (figures 1A and 3, paragraph [0001]) discloses a manufacturing method for a wireless transmission module, comprising: forming, on a carrier board (10), first cavities to accommodate a plurality of chips (11b), a second cavity used to accommodate a passive component (11a), and a plurality of first through holes (10p); placing the chips and the passive component inside the first cavities and the second cavity; integrating the chips, the passive component, and the carrier board through a molding process; filling the first through holes with a conductive material; manufacturing a first line layer (19) on an upper surface of the carrier board, to form a substrate; forming a magnetic shield layer structure (13) on the substrate; forming, on the magnetic shield layer structure, a plurality of second through holes (17 in figure 1A or 37a-37b on figure 3) extending through an upper surface and a lower surface of the magnetic shield layer structure; and filling the second through holes with the conductive material; and forming a coil (15) on the magnetic shield layer structure, wherein the coil is interconnected with the chips through the second through holes, the first line layer, the first through holes (paragraphs [0020]-[0028], and [0045]-[0048]). However, Yeh fails to disclose the method above further comprising forming a plurality of blind holes on a lower surface of the carrier board opposite to the chips; filling the blind holes with a conductive material; manufacturing and a second line layer on an upper surface and the lower surface of the carrier board; wherein the coil is interconnected with the chips through the second through holes, the first line layer, the first through holes, the blind holes, and the second line layer.
Regarding independent claim 14, Cho et al. (US 2018/0109132 A1) (figure 2) disclose an electronic device (20), comprising: a mainboard; a rear cover (25); and a wireless transmission module (28) disposed on the rear cover, wherein the wireless transmission module is conducted by using a flexible circuit board and is connected to the mainboard by using a connector (paragraphs [0057]-[0059]). And Yeh (figures 1A and 3) discloses a wireless transmission module comprises a substrate (10), a magnetic shield layer structure (13) located on the substrate, and a coil (15) located on the magnetic shield layer structure, wherein a plurality of chips (11b) and a passive component (11a) separated from each other are embedded inside the substrate; wherein the coil is electrically connected to the chips, a first line layer (19) disposed on an upper surface of the substrate; a plurality of first through holes (10p) extending through the upper surface and the lower surface of the substrate, wherein the first through holes are filled with a conductive material; a plurality of second through holes (17 in figure 1A or 37a-37b in figure 3) extending through an upper surface and a lower surface of the magnetic shield laver structure, wherein the second through holes are filled with the conductive material, wherein the coil is interconnected with the chips through the second through holes, the first line laver, the first through holes (paragraphs [0020]-[0028], and [0045]-[0048]). However, Cho et al. and Yeh fail to disclose the electronic device above wherein the wireless transmission module further comprising a second line laver disposed on a lower surface of the substrate, and a plurality of blind holes disposed between the second line layer and the chips, wherein the blind holes are filled with the conductive material, and wherein the coil is interconnected with the chips through the second through holes, the first line laver, the first through holes, the blind holes, and the second line laver.
Claims 3-9, 11-13 and 16-20 are allowed for being dependent on claims 1, 10 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. (US 9,761,946) disclose an electronic device includes a processor, a display panel for displaying an image signal processed by the processor, a printed circuit board including the processor and NFC circuitry, and an NFC antenna connected to the NFC circuitry.
Tsvelykh et al. (US 10,056,922) teach a method of operating a radio frequency (RF) module includes filtering, by a substrate integrated waveguide (SIW) band-pass filter, an RF signal propagating between an antenna and an interface structure, the antenna is disposed at a first side of a substrate, the interface structure is disposed at a second side of the substrate opposite the first side, the SIW band-pass filter is disposed within the substrate between the antenna and the interface structure.
Ueki et al. (US 10,970,610) disclose an RFIC module is provided that includes a substrate, an RFIC mounted on or in the substrate, an RFIC side first terminal electrode and an RFIC side second terminal electrode to which the RFIC is connected, an antenna side first terminal electrode and an antenna side second terminal electrode are formed on or in the substrate and are each directly connected or capacitively coupled to an antenna.
Partovi (US 11,005,285) teaches a unit for wireless power transfer or charging through a time varying magnetic field, comprising, the unit may include one or more components including a magnetic material or layer, that guide a corresponding magnetic flux generated by a coil in the base unit in one or multiple dimensions and/or to guide the magnetic flux in such a manner as to create a preferential path for returning flux flow in one or multiple dimensions.
Chen et al. (US 20150140927) disclose a wireless communication module comprising an antenna unit sending or receiving signals and energy; a chip unit storing signals from the antenna unit and processing them with the energy from the antenna; a coupling unit including a first and a second coupling terminals realizing a method of electromagnetic induction, resonant magnetic induction, or photoinduction to send signals and energy to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645